Citation Nr: 0300500	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a fungal 
infection of the hands and feet.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
July 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned member of the 
Board at a hearing in July 2002.  A copy of the transcript 
of that hearing has been included with the claims folder.


FINDINGS OF FACT

1. Service connection for a fungal infection of the hands 
and feet was previously denied by the RO in a rating 
decision dated in July 1992.  The veteran was notified 
of this decision and did not appeal it.

2. Evidence submitted by the veteran since the July 1992 
rating decision is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a fungal infection 
of the hands and feet.


CONCLUSIONS OF LAW


1. The July 1992 rating decision is final.  38 U.S.C.A. 
§ 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2. New and material evidence has been submitted to reopen 
the veteran's claim of service connection for fungal 
infection of the hands and feet and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a fungal infection 
of the hands and feet was denied by the RO in a rating 
decision in July 1992.  That decision was not appealed and 
is final. 38 U.S.C.A. § 7015(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  Service connection was denied 
because there was no competent evidence showing that a 
fungal infection was present during or following service.  

Prior, unappealed rating decisions may not be reopened 
absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  When determining 
whether the claim should be reopened, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new 
and material evidence was recently amended.  38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for a fungal infection of the hands and feet 
was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim 
as in this case dealing with a claim for service 
connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence offered since the claim was denied in 1992 
includes VA outpatient treatment notes from April 1993 to 
July 2000, VA examination reports from January 1998 and 
May 2001, letters from Dr. Reams and Dr. Merchant, Social 
Security records including records from Providence 
Hospital, and the veteran's testimony before the Board.  
These records clearly indicate that the veteran is 
suffering from some kind of fungal infection of the hands 
and feet.  The VA examinations both indicate that there is 
a fungal infection, and the hospital treatment records 
confirm this.  The veteran testified that he first began 
to experience fungal infections in his toes while in 
service.  For purposes of determining if new and material 
evidence has been presented, the Board will presume this 
testimony to be credible.

The Board finds the additional evidence, specifically the 
veteran's testimony, and the VA examination reports and 
treatment records to be new, as they have not been 
previously considered.  The Board also finds the evidence 
to be material.  For purposes of determining if new and 
material evidence has been presented, the Board presumes 
it to be credible.  This evidence suggests that the 
veteran has a fungal infection which began in service.

It is the Board's view that this evidence may be 
considered to bear directly and substantially upon the 
specific matters under consideration, that is, whether the 
veteran has a current fungal infection of the hands and 
feet which is related to his period of service or events 
therein, and to be of such significance that it must be 
considered together with all of the evidence to fairly 
decide the merits of the veteran's claim.  Accordingly, 
the Board concludes that the veteran has submitted 
evidence that is new and material, and the claim for 
service connection for a fungal infection of the hands and 
feet is reopened.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2002).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board 
from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim on appeal.  Reopening 
the claim at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Since the veteran's claim for service connection for a 
fungal infection of the hands and feet has been reopened, 
the Board must address the merits of this issue.  Before 
proceeding to a decision on the merits, it is the Board's 
opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing that 
issue.



ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a fungal infection of the hands and feet, 
the appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

